Citation Nr: 0736021	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals, right ankle sprain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran had active duty from July 1974 to August 1974, as 
well as unverified reserve service.  

This claim was originally on appeal from a March 2004 RO 
decision.  The Board, in a January 2005 decision, denied the 
veteran's claim.  In April 2007, the United States Court of 
Appeals for Veterans Claims (Court) vacated the January 2005 
Board decision and remanded the case to the Board for further 
proceedings.  The Board notes that the Court dismissed the 
veteran's appeal regarding the issue to reopen a claim for 
bilateral hearing loss, therefore, that issue is not before 
the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to a compensable 
evaluation for his service connected right ankle disability. 

A VA Compensation and Pension Examination Inquiry in February 
2004 requested an opinion as to whether it was as least as 
likely as not, or not likely that the veteran's current right 
ankle condition was related to his right ankle sprain in 
service.  The inquiry requested a rationale for the 
examiner's opinion.  The examiner opined that the veteran's 
current right ankle condition was not related to the 
veteran's remote history of strain in service.  There was 
evidence of a previous fracture after service and the 
examiner concluded that the veteran's degenerative joint 
disease was more likely related to the veteran's post 
military fracture.  

On appeal, the Court held that the February 2004 VA 
examination was inadequate.  The Court found that the 
examiner did not provide a rationale for the opinion that the 
ankle condition was related to the post service fracture, as 
opposed to the in service injury.  The Board decision was 
vacated and remanded.  

The Board notes that it may compensate the veteran only for a 
service-connected disability.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Therefore, this case must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical professional who has not 
previously examined the veteran to 
determine the severity of the veteran's 
right ankle disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail, 
including limitation of motion.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should distinguish to the 
extent possible between disability 
resulting from the right ankle injury in 
service from the injuries and surgeries 
incurred after service.  If it is 
medically impossible to apportion the 
impairment attributable to the injury in 
service from the impairment caused by the 
injuries after service, the examiner 
should specifically state this in the 
examination report.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



